The appellant is charged by indictment with the offense of burglary. The indictment fails to conclude with the words: "against the peace and dignity of the State," and contains no equivalent declaration. The Constitution, Art. 5, Sec. 12, contains the following:
"All prosecutions shall be carried on in the name and by the authority of the State of Texas, and shall conclude `against the peace and dignity of the State.'"
This is an imperative command, and the failure to observe it renders the indictment void. Bird v. State, 37 Tex. Crim. 408; Harris' Constitution, p. 430.
The insufficiency of the indictment requires that the judgment be reversed, and the cause ordered dismissed.
Dismissed.
                          ON REHEARING.                        January 14, 1920.